McCLELLAN, J.
The Act of February 18, 1891—Acts 1890-1, p. Ila8—requires tbe Commissioner’s Court of Jefferson county to appropriate $8,000 per annum out of the residue of solicitor’s fees paid into the treasury and remaining after tbe payment of tbe solicitor’s salary, “for assistance to tbe solicitor in the suppression of crime.” What manner of assistance in the suppression of crime tbe legislature intended to provide is indicated in section 2 of tbe act which confers upon tbe solicitor authority “to employ a competent attorney to assist him in tbe prosecution of crime in said county and to employ a clerk or stenographer in bis office” each to be paid out of tbe appropriation required by tbe act, and by tbe proviso to that section to tbe effect that such payment shall only be made upon tbe affidavit of tbe solicitor that tbe services were uecessary to aid him in tbe proper administration of tbe law. It is clear that tbe purpose in part of tbe statute was to furnish tbe solicitor with clerical assistance in tbe discharge of tbe duties of tbe office. The preparation of tbe reports which each solicitor is required to make to tbe attorney-general is a clerical duty imposed upon tbe solicitor, is a duty having reference to tbe suppression of crime and its performance is necessary in tbe proper administration of tbe law by that officer; it is a law which be is required to execute and administer. It cannot be doubted that tbe preparation of these reports by a person specially employed to that end, tbe solicitor having at tbe time no regularly employed, or other “clerk in bis office,” would be the rendition of services “necessary to aid tbe solicitor in tbe proper administration of tbe law.” Indeed we do not understand this proposition in tbe abstract to be questioned in tbe present case; but it is insisted that services rendered after tbe passage of tbe act and after tbe appropriation required by it bad been made in tbe preparation of reports for tbe two years just preceding tbe enactment, which reports should have been prepared and filed during those years respectively, should not be compensated under this act and out of tbe fund provided by it, and on this theory, plaintiff’s demand being for tbe preparation of reports for antecedent years, judgment was rendered by the court below, without jury, for tbe defendant. We do not think this theory is tenable. Though tbe solicitor bad been remiss in the preparation of these reports at tbe time the law required, tbe duty was still upon him and its performance was still necessary in tbe proper administration of tbe law. It is probable that bis inability to promptly perform all tbe duties of bis office, *430clerical and professional, without assistance, that he' was not up and could not keep up with the business of the office unaided, was the prime consideration leading to the enactment of the statute of 1891, and it may well be that this very matter of his inability to administer and execute the law in respect of making reports to the attorney general, and the fact that the reports for the two preceding years were yet unprepared, were in the minds of the law-makers, and were intended to be subserved by the act passed. Certainly, in our opinion, the services rendered in the preparation of these reports are within both the spirit and the letter of the law; and they should be paid for accordingly.
The judgment of the city court is reversed and a judgment will be entered here for the plaintiff in the amount sued for with interest from September 6, 1892.
Beversed and rendered.